DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on June 1, 2021.
Claims 37 and 38 have been amended and are hereby entered.
Claims 1, 5 – 19, and 21 – 38 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 - 16, 18, 19, 21 - 29, and 31 - 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee, Chee Huei et al. "Functionalization, Dispersion, and Cutting of Boron Nitride Nanotubes in Water." 	The Journal of Physical Chemistry C. 116 (2012): 1798-1804.) in view of Hong (Hong, Guosong et al. "Near-Infrared-Fluorescence-Enhanced Molecular Imaging of Live Cells on Gold Substrates." Angew. Chem. Int. Ed. 50 (2011): 4644-4648.). The corresponding supplement (Hong, Gusong et al. “Supporting Information for Near-Infrared-Fluorescence-Enhanced Molecular Imaging of Live Cells on Gold Substrates.” Angew. Chem. Int. Ed..
As per claims 1, 9 – 11, and 13 – 16, and 18, Lee teaches:
A carrier, wherein the carrier is a boron nitride nanotube and an amphiphilic linker, the linker having a hydrophobic potion (DSPE) and a hydrophilic portion linker (PEG) and a length that corresponds to its molecular weight, and wherein the molecular weight is greater than 1000 Da (Page 1799, Left Column, Paragraph 1: “In this work, mPEG-DSPE (average molecular weight: 5000….) was chosen as a polymeric system to functionalize BNNTs by forming stable protective coatings around the side walls of BNNTs.” As confirmed in the remarks filed by Applicant on March 27, 2020, the limitation “length that corresponds to its molecular weight” applies to all linkers.)
Where the linker is non-covalently bonded to the carrier via the hydrophobic portion (Page 1801, Right Column, Last Paragraph: “It is anticipated that fatty acid chains/tails from DSPE have a strong tendency to adsorb or wrap around the side wall of BNNTs via van der Waals forces, charge transfer, or hydrophobic interactions.”)
Lee does not teach:
A fluorescent entity, where the fluorescent entity is linked to the carrier covalently via an amphiphilic linker on the hydrophilic end via a reactive functional group 
The fluorophore further comprises a moiety selected from… a peptide
Hong teaches the use of single walled carbon nanotubes as carriers for RGD peptides and IR800 dyes by using a DSPE-PEG(5k)-NH2 amphiphilic linker (Page 4644, Right Column, Last Paragraph). The DSPE is similar non-covalently associated with the carbon nanotube (Hong Supplement Page 2, Paragraph 4).
Hong further teaches:
A fluorescent entity, where the fluorescent entity is linked to the carrier covalently via an amphiphilic linker on the hydrophilic end via a reactive functional group (see Figure 1a. Page 4644, Right Column, Last Paragraph “We… covalently attached IR800 dye molecules onto the SWNTs…” The amine group at the end of the PEG is interpreted to be the reactive functional group. As evidenced by Li-COR, the structure of IR800 includes an indole group, and thus the limitations of claim 14 are met.)
The fluorophore further comprises… a peptide… which is linked to the carrier via a second linker separate from the first linker (Page 4644, Right Column, Paragraph 2: “The [arginine-glycine-aspartic acid] peptide ligand was linked to the amine groups on the [single walled carbon nanotubes].” This arrangement is shown in Figure 1a, where it is clear that the dye and the peptide are provided with separate linkers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the boron nitride nanotubes of Lee to include the fluorescent probes as taught by Hong. One of ordinary skill would have been motivated to make this modification because Hong teaches that nanotube carriers using the same amphiphilic linkers, which are noncovalently affiliated with the nanotubes, can be used as fluorophores in biological imaging (Page 4644, Left Column, Paragraphs 1 & 2), and one of ordinary skill would look to expand the use of nanotubes in a known and predictable manner, based on the improvements set forth in Hong.
As per claim 5, Lee teaches:
The length of the nanotube is between about 50 and 1000 nm (Page 1798, Right Column, Last Paragraph: “We found that long hour ultrasonication process can shorten the initial lengths of BNNTs to below 500 nm.” It should be noted that in the case where In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)
As per claims 6, 7, 8, 12, and 35 Lee teaches:
The linker comprises a DSPE group and a chain of PEG molecules and has a molecular weight between 3400 Da and 10000 Da and a stretched linker length about greater than about 5 nm (see Figure 1 (d) and Page 1799, Left Column, Paragraph 1: “In this work, mPEG-DSPE (average molecular weight: 5000….) was chosen as a polymeric system..” As taught by paragraph [0047] in the instant specification as filed, a “fully stretched 5000 MW PEG chain is… 50 nm.”)
Regarding claims 15 and 16, as the fluorescence of a probe is a that can be modified by, among others, the number of fluorescent entities, as such, the number of fluorescent entities would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. An increase in the number of fluorescent entities would be expected to increase the fluorescence of a probe. As such, without showing unexpected results, the claimed number of fluorescent entities cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of fluorescent entities, by, among others, extending the length of the nanotubes or increasing the fluorescent entity loading to obtain an increase in the fluorescence. It has been held that where the general conditions of claim are disclosed in the In re Aller, 105 USPQ 223).
As per claim 34, Lee teaches:
An external diameter of the nanotube is between about 5 nm and 80 nm (Page 1799, Left Column, Last Paragraph: “Our as- grown BNNTs have a… nominal diameter of 50 – 80 nm.” It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)
As per claims 19, 29, 31 and 32, Lee teaches:
A boron nitride nanotube and at least one amphiphilic linker having a hydrophobic portion and a hydrophilic portion, where the hydrophobic portion is non-covalently bonded to the nanotube, wherein the at least one amphiphilic linker has a linker length that corresponds to its molecular weight, and wherein the molecular weight is than 1000 Da (Page 1799, Left Column, Paragraph 1: “In this work, mPEG-DSPE (average molecular weight: 5000….) was chosen as a polymeric system to functionalize BNNTs by forming stable protective coatings around the side walls of BNNTs. mPEG is the hydrophilic portion of the linker, DSPE is the hydrophobic portion of the linker. Page 1801, Right Column, Last Paragraph: “It is anticipated that fatty acid chains/tails from DSPE have a strong tendency to adsorb or wrap around the side wall of BNNTs via van der Waals forces, charge transfer, or hydrophobic interactions.” As confirmed in the 
Lee does not teach:
A fluorescent entity covalently bonded to the hydrophilic portion of the at least one amphiphilic linker via a reactive functional group
The fluorophore further comprises a moiety selected from… a peptide
Hong teaches the use of single walled carbon nanotubes as carriers for RGD peptides and IR800 dyes by using a DSPE-PEG(5k)-NH2 amphiphilic linker (Page 4644, Right Column, Last Paragraph). The DSPE is similar non-covalently associated with the carbon nanotube (Hong Supplement Page 2, Paragraph 4).
Hong further teaches:
A fluorescent entity covalently bonded to the hydrophilic portion of the at least one amphiphilic linker via a reactive functional group (see Figure 1a. Page 4644, Right Column, Last Paragraph “We… covalently attached IR800 dye molecules onto the SWNTs…” The amine group at the end of the PEG is interpreted to be the reactive functional group. As evidenced by Li-COR, the structure of IR800 includes an indole group, and thus the limitations of claim 14 are met.)
The fluorophore further comprises… a peptide… which is linked to the carrier via a second linker separate from the first linker (Page 4644, Right Column, Paragraph 2: “The [arginine-glycine-aspartic acid] peptide ligand was linked to the amine groups on the [single walled carbon nanotubes].” This arrangement is shown in Figure 1a, where it is clear that the dye and the peptide are provided with separate linkers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the boron nitride nanotubes of Lee to include the fluorescent probes as taught by Hong. One of ordinary skill would have been motivated to make this modification because Hong teaches that nanotube carriers using the same amphiphilic linkers, which are noncovalently affiliated with the nanotubes, can be used as fluorophores in biological imaging (Page 4644, Left Column, Paragraphs 1 & 2), and one of ordinary skill would look to expand the use of nanotubes in a known and predictable manner, based on the improvements set forth in Hong.
As per claims 21 – 27, Lee teaches:
The hydrophilic portion includes a chain of water soluble polymeric molecules, PEG, with a molecular weight of greater than 1000 Da and the linker comprises a DSPE group, wherein the linker has a molecular weight between 3400 – 10000 Da and a stretched length of greater than about 5 nanometers (see Figure 1 (d) and Page 1799, Left Column, Paragraph 1: “In this work, mPEG-DSPE (average molecular weight: 5000….) was chosen as a polymeric system..” As taught by paragraph [0047] in the instant specification as filed, a “fully stretched 5000 MW PEG chain is… 50 nm.”)
As per claim 28, Lee teaches:
The length of the nanotube is between about 50 and 1000 nm (Page 1798, Right Column, Last Paragraph: “We found that long hour ultrasonication process can shorten the initial lengths of BNNTs to below 500 nm.” It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)
Regarding claims 29 and 36, as the fluorescence of a probe is a variable that can be modified by, among others, the number of fluorescent entities, as such, the number of fluorescent entities would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. An increase in the number of fluorescent entities would be expected to increase the fluorescence of a probe. As such, without showing unexpected results, the claimed number of fluorescent entities cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of fluorescent entities, by, among others, extending the length of the nanotubes or increasing the fluorescent entity loading to obtain an increase in the fluorescence. It has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
As per claim 33, Lee teaches:
A carrier, wherein the carrier is a boron nitride nanotube and an amphiphilic linker having a stretched linker length that corresponds to its molecular weight, wherein the stretched linker length is greater than 5 nm (Page 1799, Left Column, Paragraph 1: “In this work, mPEG-DSPE (average molecular weight: 5000….) was chosen as a polymeric system to functionalize BNNTs by forming stable protective coatings around the side walls of BNNTs. As taught by paragraph [0047] in the instant specification as filed, a “fully stretched 5000 MW PEG chain is… 50 nm.” As confirmed in the remarks 
Lee does not teach:
A fluorescent entity linked to the carrier via the amphiphilic linker
Hong teaches the use of single walled carbon nanotubes as carriers for RGD peptides and IR800 dyes by using a DSPE-PEG(5k)-NH2 amphiphilic linker (Page 4644, Right Column, Last Paragraph). The DSPE is similar non-covalently associated with the carbon nanotube (Hong Supplement Page 2, Paragraph 4).
Hong further teaches:
A fluorescent entity linked to the carrier via the amphiphilic linker (see Figure 1a. Page 4644, Right Column, Last Paragraph “We… covalently attached IR800 dye molecules onto the SWNTs…” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the boron nitride nanotubes of Lee to include the fluorescent probes as taught by Hong. One of ordinary skill would have been motivated to make this modification because Hong teaches that nanotube carriers using the same amphiphilic linkers, which are noncovalently affiliated with the nanotubes, can be used as fluorophores in biological imaging (Page 4644, Left Column, Paragraphs 1 & 2), and one of ordinary skill would look to expand the use of nanotubes in a known and predictable manner, based on the improvements set forth in Hong.
Regarding claims 37 and 38, the prior art combination is silent with respect to the properties of molar extinction coefficient of the fluorophore and the molar extinction coefficient of the fluorescent entities and linker. However, as the prior art combination teaches an invention .

Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee, Chee Huei et al. "Functionalization, Dispersion, and Cutting of Boron Nitride Nanotubes in Water." The Journal of Physical Chemistry C. 116 (2012): 1798-1804.) in view of Hong (Hong, Guosong et al. "Near-Infrared-Fluorescence-Enhanced Molecular Imaging of Live Cells on Gold Substrates." Angew. Chem. Int. Ed. 50 (2011): 4644-4648.) as applied to claims 1, 5 - 16, 18, 19, 21 - 29, and 31 - 38 above, and further in view of Bornarth (US20140315190).
As per claims 17 and 30, Lee and Hong teach all the limitations of claims 1 and 19. The prior art combination does not teach:
A first fluorescent entity and a second fluorescent entity different from the first fluorescent entity.
Bornarth teaches a kit for screening proteins utilizing one or more fluorophore dyes for analytics (Abstract). This kit contains:
A first fluorescent entity and a second fluorescent entity different from the first fluorescent entity ([0020] “Each of the at least two fluorophore dyes may be spectrally distinct from each other. In various embodiments, one of the at least two fluorophore dyes may be Nile Red. In some embodiments, one of the at least two fluorophore dyes may be a styryl dye.”
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanotubes taught by the prior art to contain the multiple fluorescent entities as taught by Bornarth. One of ordinary skill would have been motivated to make this modification because Bonarth teaches “many fluorophore dyes have emission spectra permitting selective detection of each dye when used in a combination of several dyes. One of skill in the art may select a combination of dyes that have emission spectral properties that permit differentiable detection of each of the combination of fluorophore dyes.”

Response to Amendments
Applicant’s amendments to the claims, filed June 1, 2021, caused the withdrawal of the rejection of claims 37 and 38 under 35 U.S.C. 112(b) as indefinite as set forth in the office action 

Response to Arguments
Applicant's arguments filed June 1, 2021, have been fully considered but they are not persuasive. 
Applicant argues that the rejection fails to make a prima facie case of obviousness because it does not make the requisite factual findings to support the reasoning provided for the proposed combination of Hong and Lee. Examiner respectfully disagrees. Hong teaches that fluorescent dyes can be conjugated to DSPE linkers with nanotubes as carriers to generate fluorophores (Page 4644, Right Column, Last Paragraph). Lee teaches that boron nitride nanotubes are structurally similar to single walled carbon nanotubes and potentially useful for biomedical applications (Page 1798, Left Column, Paragraphs 1 – 2). One of ordinary skill would have been motivated attach similar fluorescent entities to the nanotubes of Lee motivated by the desire to expand the use of nanotubes in a known and predictable manner, based on the improvements set forth in Hong.
Applicant argues that because the Examiner stated that CNTs and BNNTs are “expected to behave differently” that there would not necessarily be a predictable result if one of skill in the art were to replace CNTs as taught by Hong with BNNTs as taught by Lee. Examiner respectfully disagrees. Applicant appears to mischaracterize the rejection.  Lee, the primary reference, establishes a boron nitride nanotube and amphiphilic linker.  The rejection does not rely on replacing the CNTs of the secondary reference, Hong, with BNNTs as taught by the primary reference Lee.  Additionally, although nanotubes of different materials would be expected to behave differently 
Applicant argues that Hong suggests that one can take advantage of certain benefits of CNTs and compensate for low quantum yield by using gold films and that based on this disclosure, one or skill in the art would have no reason to swap the CNTs with BNNTs as the rejection suggests. Examiner respectfully disagrees. As set forth above, Applicant’s arguments do not appear to be commensurate in scope with the rejection, as Lee establishes boron nitride nanotubes functionalized with DSPE linkers (Page 1799, Left Column, Paragraph 1). The rejection does seek to swap the CNTs with the BNNTs. The rejection simply seeks to add a fluorescent probe onto the BNNTs of Lee.
Applicant argues that the Declaration of Dr. Yap constitutes “factual evidence” regarding what would have been known to or expected by one of skill in the art at the time of filing of the present application. Examiner respectfully disagrees. Applicant is equating Declarant’s personal knowledge to the knowledge of theoretical one of ordinary skill. Declarant’s opinion on what one of ordinary skill in the art would or would not know is based on personal knowledge, and opinion evidence is not a substitute for facts or evidence.
Applicant argues that the article provided by the Examiner was published only one year after the articles provided in the Declaration and therefore is “equally as irrelevant.” Examiner respectfully disagrees. The objective of the articles provided by the Declaration was to 
Applicant argues that the claimed invention is the result of the discovery of an unexpected relationship between linker length and resulting fluorescence of the fluorophores. Examiner respectfully disagrees. Lee teaches boron nitride nanotubes with the claimed linker lengths for improved dispersion (Abstract). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 22 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789